 


 HR 4194 ENR: Government Reports Elimination Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 4194 
 
AN ACT 
To provide for the elimination or modification of Federal reporting requirements. 
 
 
1.Short titleThis Act may be cited as the Government Reports Elimination Act of 2014.
2.Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title.
Sec. 2. Table of contents.
TITLE I—Department of Agriculture
Sec. 101. Reports eliminated.
TITLE II—Department of Commerce
Sec. 201. Reports eliminated.
TITLE III—Corporation for National and Community Service
Sec. 301. Reports eliminated.
TITLE IV—Department of Defense
Sec. 401. Reports eliminated.
TITLE V—Department of Education
Sec. 501. Report on Impact Aid construction justifying discretionary grant awards eliminated.
TITLE VI—Department of Energy
Sec. 601. Reports eliminated.
TITLE VII—Environmental Protection Agency
Sec. 701. Great Lakes management comprehensive report eliminated.
TITLE VIII—Executive Office of the President
Sec. 801. Report relating to waiver of certain sanctions against North Korea eliminated.
TITLE IX—Government Accountability Office
Sec. 901. Reports eliminated.
Sec. 902. Reports modified.
TITLE X—Department of Homeland Security
Sec. 1001. Reports eliminated.
TITLE XI—Department of the Interior
Sec. 1101. Royalties in-kind report eliminated.
TITLE XII—Department of Labor
Sec. 1201. Report eliminated.
TITLE XIII—Office of the Director of National Intelligence
Sec. 1301. Report eliminated.
TITLE XIV—Department of State
Sec. 1401. Report eliminated.
TITLE XV—Department of Transportation
Sec. 1501. Reports eliminated.
Sec. 1502. Report modified.
TITLE XVI—Department of the Treasury
Sec. 1601. Reports eliminated.
TITLE XVII—Department of Veterans Affairs
Sec. 1701. Report eliminated.
IDepartment of Agriculture
101.Reports eliminated
(a)Peanut base acres data collection and publicationSection 1302(d) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8752(d)) is amended—
(1)by striking paragraph (3);
(2)in paragraph (4), by striking Paragraphs (1) through (3) and inserting Paragraphs (1) and (2); and
(3)by redesignating paragraph (4) as paragraph (3).
(b)Report on export credit guarantees to emerging marketsSection 1542(e) of the Food, Agriculture, Conservation, and Trade Act of 1990 (Public Law 101–624; 7 U.S.C. 5622 note) is amended—
(1)by striking (1) Effect of credits.—; and
(2)by striking paragraph (2).
(c)Evaluation of the rural development, business and industry guaranteed loan program financing of locally or regionally produced food productsSection 310B(g)(9)(B) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(g)(9)(B)) is amended—
(1)by striking clause (iv); and
(2)by redesignating clause (v) as clause (iv).
(d)Quarterly export assistance reportsSection 603 of the Agricultural Trade Act of 1978 (7 U.S.C. 5713) is repealed.
(e)Rural collaborative investment program
(1)Secretarial report on regional rural investment boardsSection 385C(b)(7) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009dd–2(b)(7)) is amended—
(A)in subparagraph (B), by adding and at the end;
(B)in subparagraph (C), by striking ; and and inserting a period; and
(C)by striking subparagraph (D).
(2)Report by regional rural investment board to national rural investment board and the SecretarySection 385D(a)(7) of Consolidated Farm and Rural Development Act (7 U.S.C. 2009dd–3(a)(7)) is amended—
(A)in subparagraph (C), by adding and at the end;
(B)by striking subparagraph (D); and
(C)by redesignating subparagraph (E) as subparagraph (D).
(f)Status Report for Foreign market developmentSection 702 of the Agricultural Trade Act of 1978 (7 U.S.C. 5722) is amended by striking subsection (c).
IIDepartment of Commerce
201.Reports eliminated
(a)Efforts and progress in becoming designated as sea grant college or instituteSection 207 of the National Sea Grant Program Act (33 U.S.C. 1126) is amended by striking subsection (e).
(b)Enterprise Integration Standardization and ImplementationSection 3 of the Enterprise Integration Act of 2002 (15 U.S.C. 278g–5) is amended—
(1)by striking subsection (c); and
(2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.
(c) Ensuring equal access to sea grant fellowship programSection 208(a) of the National Sea Grant Program Act (33 U.S.C. 1127(a)) is amended by striking the fourth sentence.
(d)Technology Innovation Program activitiesSection 28 of the National Institute of Standards and Technology Act (15 U.S.C. 278n) is amended—
(1)by striking subsection (g);
(2)by redesignating subsections (h) through (l) as subsections (g) through (k), respectively; and
(3)in subsection (k)(5), as redesignated, by striking under subsection (k) and inserting under subsection (j).
(e)TIP Advisory Board annual reportSection 28 of the National Institute of Standards and Technology Act (15 U.S.C. 278n) is further amended in subsection (j), as redesignated by subsection (d), by striking paragraph (5).
(f)Northwest Atlantic fisheries activitiesSection 212 of the Northwest Atlantic Fisheries Convention Act of 1995 (16 U.S.C. 5611) is repealed.
IIICorporation for National and Community Service
301.Reports eliminated
(a)Service-Learning Impact StudyThe National and Community Service Act of 1990 is amended by repealing part IV of subtitle B of title I (42 U.S.C. 12565).
(b)Reports by Other Federal Agencies to the CorporationSection 182 of the National and Community Service Act of 1990 (42 U.S.C. 12642) is amended—
(1)by striking the following:

(a)Design of Programs; and
(2)by striking subsection (b).
IVDepartment of Defense
401.Reports eliminated
(a)Display of annual budget requirements for air sovereignty alert missionSection 354 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 221 note) is hereby repealed.
(b)Annual report on reliability of Department of Defense financial statementsSection 1008 of the National Defense Authorization Act for Fiscal Year 2002 (Public Law 107–107; 10 U.S.C. 113 note) is amended—
(1)by striking subsections (a) and (b); and
(2)in subsection (d)(1), by striking (b) or.
VDepartment of Education
501.Report on Impact Aid construction justifying discretionary grant awards eliminatedSection 8007(b) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7707(b)) is amended by striking paragraph (7).
VIDepartment of Energy
601.Reports eliminated
(a)Science and engineering education pilot programSection 983 of the Energy Policy Act of 2005 (42 U.S.C. 16323) is amended by striking subsection (d).
(b)Strategic unconventional fuels development programSection 369(i) of Energy Policy Act of 2005 (42 U.S.C. 15927(i)) is amended by striking paragraph (3).
(c)Energy efficiency standards for industrial equipmentSection 342(a)(6)(C) of Energy Policy and Conservation Act (42 U.S.C. 6313(a)(6)(C)) is amended—
(1)by striking clause (v); and
(2)by redesignating clause (vi) (as added by section 310(a)(4) of Public Law 112–110; 126 Stat. 1524) as clause (v).
VIIEnvironmental Protection Agency
701.Great Lakes management comprehensive report eliminatedSection 118(c) of the Federal Water Pollution Control Act (33 U.S.C. 1268(c)) is amended—
(1)by striking paragraph (10); and
(2)by redesignating paragraphs (11) through (13) as paragraphs (10) through (12), respectively.
VIIIExecutive Office of the President
801.Report relating to waiver of certain sanctions against North Korea eliminatedSection 1405 of the Supplemental Appropriations Act, 2008 (22 U.S.C. 2799aa–1 note) is amended—
(1)by striking subsection (c); and
(2)by redesignating subsection (d) as subsection (c).
IXGovernment Accountability Office
901.Reports eliminated
(a)Expenditures of Local Educational AgenciesSection 1904 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6574) is repealed.
(b)Use of Recovery Act funds by States and localities reportSection 901 of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123 Stat. 191) is repealed.
(c)Help America Vote Act Funds audit
(1)Elimination of auditSection 902(b) of the Help America Vote Act of 2002 (42 U.S.C. 15542(b)) is amended—
(A)in paragraph (1), by striking paragraph (5) and inserting paragraph (4);
(B)by striking paragraph (3); and
(C)by redesignating paragraphs (4) through (6) as paragraphs (3) through (5).
(2)Preservation of authority to recoup funds resulting from prior auditsSection 902(c) of such Act (42 U.S.C. 15542(c)) is amended by inserting after subsection (b) the following: prior to the date of the enactment of the Government Reports Elimination Act of 2014.
(d)State Small Business Credit Initiative audit and reportSection 3011 of the Small Business Jobs Act of 2010 (12 U.S.C. 5710) is amended—
(1)by striking subsection (b); and
(2)by redesignating subsections (c) and (d) as subsections (b) and (c), respectively.
(e)Small Business Lending Fund Program audit and reportSection 4107 of the Small Business Jobs Act of 2010 (12 U.S.C. 4741 note) is amended—
(1)by striking subsection (c); and
(2)by redesignating subsections (d) and (e) as subsections (c) and (d), respectively.
(f)Housing Assistance Council financial statement audit reportSection 6303(a) of the Food, Conservation, and Energy Act of 2008 (42 U.S.C. 1490e note) is amended by striking paragraph (3).
902.Reports modified
(a)National Prevention, Health Promotion and Public Health CouncilSubsection (i) of section 4001 of the Patient Protection and Affordable Care Act (42 U.S.C. 300u–10) is amended by striking The Secretary and the Comptroller General of the United States shall jointly conduct periodic reviews and inserting The Secretary shall conduct periodic reviews.
(b)Postcard mandateSection 719(g)(2) of title 31, United States Code is amended—
(1)by striking the first sentence and inserting the following: The Comptroller General shall make each list available through the public website of the Government Accountability Office.; and
(2)in the second sentence, by inserting of Congress after committee or member.
(c)Annual audit of the Congressional Award Foundation
(1)Use of private independent public accountantSection 107 of the Congressional Award Act (2 U.S.C. 807) is amended to read as follows:

107.Audits
(a)Contracts with independent public accountantThe Board shall enter into a contract with an independent public accountant to conduct an annual audit in accordance with generally accepted government auditing standards, of the financial records of the Board and of any corporation established under section 106(i), and shall ensure that the independent public accountant has access for the purpose of the audit to any books, documents, papers, and records of the Board or such corporation (or any agent of the Board or such corporation) which the independent public accountant reasonably determines to be pertinent to the Congressional Award Program.
(b)Annual report to Congress on audit resultsNot later than May 15 of each calendar year, the Board shall submit to appropriate officers, committees, and subcommittees of Congress and to the Comptroller General of the United States a report on the results of the most recent audit conducted pursuant to this section, and shall include in the report information on any such additional areas as the independent public accountant who conducted the audit determines deserve or require evaluation.
(c)Review by the Comptroller General of annual audit
(1)The Comptroller General of the United States shall review each annual audit conducted under subsection (a).
(2)For purposes of a review under paragraph (1), the Comptroller General, or any duly authorized representative of the Comptroller General, shall have access to any books, documents, papers, and records of the Board or such corporation, or any agent of the Board or such corporation, including the independent external auditor designated under subsection (a), which, in the opinion of the Comptroller General, may be pertinent.
(3)Not later than 180 days after the date on which the Comptroller General receives a report under subsection (b), the Comptroller General shall submit to Congress a report containing the results of the review conducted under paragraph (1) with respect to the preceding year..
(2)Amendments relating to compliance with fiscal control and accounting policies and proceduresSection 104(c) of the Congressional Award Act (2 U.S.C. 804(c)) is amended—
(A)in paragraph (1), in the first sentence, by—
(i)inserting policies and before procedures; and
(ii)striking fund; and
(B)in paragraph (2)(A)—
(i)in the first sentence, by striking The Comptroller General of the United States and inserting The independent public accountant conducting the annual audit of the financial records of the Board pursuant to section 107(a); and
(ii)in the second sentence, by striking the Comptroller General and inserting the independent public accountant.
(3)Effective dateThe amendments made by this subsection shall take effect on October 1, 2014.
(d)Annual GAO review of proposed HHS recovery thresholdThe third sentence of section 1862(b)(9)(B)(i) of the Social Security Act (42 U.S.C. 1395y(b)(9)(B)(i)) is amended by striking for a year and inserting for 2014.
XDepartment of Homeland Security
1001.Reports eliminated
(a)Prohibition on importation of products made with dog or cat furSection 308 of the Tariff Act of 1930 (19 U.S.C. 1308) is amended by striking subsection (e).
(b)Port of Entry Infrastructure Assessment Study and National Land Border Security PlanThe Border Infrastructure and Technology Modernization Act of 2007 (title VI of division E of Public Law 110–161; 6 U.S.C. 1401 et seq.) is amended by striking sections 603 and 604.
(c)Fees for certain customs services
(1)RepealSection 13031 of the Consolidated Omnibus Budget Reconciliation Act of 1985 (Public Law 99–272; 19 U.S.C. 58c) is amended—
(A)in subsection (a)(9), by striking subparagraph (C) and redesignating subparagraph (D) as subparagraph (C); and
(B)in subsection (f)—
(i)in paragraph (3)—
(I)by striking subparagraph (D); and
(II)by redesignating subparagraph (E) as subparagraph (D);
(ii)by striking paragraph (4); and
(iii)by redesignating paragraphs (5) and (6) as paragraphs (4) and (5), respectively.
(2)Conforming amendmentsSubsection (f) of such section is further amended—
(A)in paragraph (1)(B), by striking paragraph (5) and inserting paragraph (4); and
(B)in paragraph (3)(A), by striking paragraph (5) and inserting paragraph (4).
(d)Modernization of National Distress and Response System
(1)RepealSection 346 of the Maritime Transportation Security Act of 2002 (Public Law 107–295; 14 U.S.C. 88 note) is repealed.
(2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by striking the item relating to section 346.
XIDepartment of the Interior
1101.Royalties in-kind report eliminatedSection 342 of the Energy Policy Act of 2005 (42 U.S.C. 15902) is amended—
(1)by striking subsection (e); and
(2)by redesignating subsections (f) through (j) as subsections (e) through (i), respectively.
XIIDepartment of Labor
1201.Report eliminatedSection 207 of the Andean Trade Preference Act (19 U.S.C. 3205) is repealed.
XIIIOffice of the Director of National Intelligence
1301.Report eliminatedSection 2(5)(E) of the Senate resolution advising and consenting to ratification of the Document Agreed Among the States Parties to the Treaty on Conventional Armed Forces in Europe (CFE) of November 19, 1990, adopted at Vienna May 31, 1996 (Treaty Doc. 105–5) (commonly referred to as the CFE Flank Document), 105th Congress, agreed to May 14, 1997, is repealed.
XIVDepartment of State
1401.Report eliminatedSection 620F of the Foreign Assistance Act of 1961 (22 U.S.C. 2376) is amended by striking subsection (c).
XVDepartment of Transportation
1501.Reports eliminated
(a)Reports of Air Traffic Services CommitteeSection 106(p)(7) of title 49, United States Code, is amended—
(1)by striking subparagraph (H); and
(2)by redesignating subparagraph (I) as subparagraph (H).
(b)Annual summaries of airport financial reports
(1)In generalSection 47107 of title 49, United States Code, is amended by striking subsection (k).
(2)Conforming amendments
(A)Section 47107 of title 49, United States Code, as amended by paragraph (1), is further amended—
(i)by redesignating subsections (l) through (t) as subsections (k) through (s), respectively;
(ii)in paragraph (5) of subsection (k), as redesignated by clause (i)—
(I)in the matter preceding subparagraph (A), by striking subsection (n)(7) and inserting subsection (m)(7); and
(II)in subparagraph (B), by striking subsection (n) and inserting subsection (m);
(iii)in subsection (m), as so redesignated—
(I)by striking subsections (b) and (l) each place it appears and inserting subsections (b) and (k); and
(II)by striking subsection (o) each place it appears and inserting subsection (n);
(iv)in subsection (n), as so redesignated, by striking subsection (n) each place it appears and inserting subsection (m);
(v)in subsection (o), as so redesignated, by striking subsection (o) and inserting subsection (n);
(vi)in subsection (p), as so redesignated, by striking subsections (a) through (p) and inserting subsections (a) through (o); and
(vii)in subsection (q), as so redesignated, by striking subsections (q)(1) through (3) and inserting paragraphs (1) through (3) of subsection (p).
(B)Section 46301(d)(2) of such title is amended by striking section 47107(l) and inserting section 47107(k).
(C)Section 47111(e) of such title is amended by striking section 47107(l) and inserting section 47107(k).
(D)Section 9502 of the Internal Revenue Code of 1986 is amended by striking section 47107(n) each place it appears and inserting section 47107(m).
(c)Annual report on pipeline safety information grants to communitiesSection 60130 of title 49, United States Code, is amended—
(1)by striking subsection (c); and
(2)by redesignating subsection (d) as subsection (c).
(d)Annual report on pilot program for innovative financing of air traffic control equipmentSection 182 of the Vision 100—Century of Aviation Reauthorization Act (117 Stat. 2515; 49 U.S.C. 44502 note) is amended—
(1)by striking subsection (e); and
(2)by redesignating subsection (f) as subsection (e).
(e)Reports on justifications for air defense identification zonesSection 602 of the Vision 100—Century of Aviation Reauthorization Act (117 Stat. 2563), and the item relating to that section in the table of contents contained in section 1(b) of that Act, are repealed.
(f)Annual report on standards for aircraft and aircraft engines To reduce noise levelsSection 726 of the Wendell H. Ford Aviation Investment and Reform Act for the 21st Century (114 Stat. 167; 49 U.S.C. 47508 note) is amended by striking subsection (c).
1502.Report modifiedSection 1138(a) of title 49, United States Code, is amended by striking at least annually, but may be conducted.
XVIDepartment of the Treasury
1601.Reports eliminated
(a)Annual report on the north american development bankSection 2 of Public Law 108–215 (22 U.S.C. 290m–6) is repealed.
(b)Report on voting on international financial institutions loan proposalsSection 701 of the International Financial Institutions Act (22 U.S.C. 262d) is amended by striking subsection (c) and redesignating subsection (d) through subsection (g) (as added by section 501(g) of Public Law 96–259) as subsections (c) through (f), respectively.
(c)Report on new IMF arrangements regarding rates and maturitiesSection 605 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1999 (112 Stat. 2681–222), as enacted into law by section 101(d) of division A of the Omnibus Consolidated and Emergency Supplemental Appropriations Act, 1999 (Public Law 105–277), is amended by striking subsection (d).
(d)Report on significant modificationsThe Government Securities Act Amendments of 1993 (Public Law 103–202; 31 U.S.C. 3121 note) is amended—
(1)by striking section 203; and
(2)in the table of contents for such Act, by striking the item relating to section 203.
XVIIDepartment of Veterans Affairs
1701.Report eliminatedSection 8125 of title 38, United States Code, is amended—
(1)by striking subsection (d); and
(2)by redesignating subsection (e) as subsection (d).
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
